                                                                                                  C/M

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                     :
                                                               :   MEMORANDUM
                                                               :   DECISION AND ORDER
                        - against -                            :
                                                               :   10-cr-0531 (BMC)
                                                               :   19-cv-2230 (BMC)
 JOEL GONZALES,                                                :
                                                               :
                                       Defendant.              :
 -----------------------------------------------------------   X

COGAN, District Judge.

          Defendant seeks habeas corpus relief under 28 U.S.C. § 2255, vacating his 204-month

sentence upon his guilty plea to one count of Hobbs Act robbery. His argument is as follows: (1)

he was sentenced as a career offender under United States Sentencing Guidelines § 4b1.2 (2014

version); (2) his career offender status was premised, in part, on a prior New York conviction for

third degree burglary (N.Y. Pen. Law § 140.20); (3) the only path to career offender status was

through the “residual clause” in the 2014 U.S.S.G. § 4b1.2(a)(2); and (4) the Supreme Court

effectively held the residual clause unconstitutional in Johnson v. United States, 135 S. Ct. 2251

(2015), and its progeny such as Sessions v. Dimaya, 138 S. Ct. 1204 (2018). Therefore,

defendant argues, his Guidelines range was improperly calculated.

          Several of defendant's assumptions are flawed, and that leads to his conclusion being

incorrect as well. In addition, this failure on the merits overlaps with several procedural bars to

relief.

          First, defendant was not sentenced as a career offender, although, as I noted at

sentencing, he was qualified for that treatment. His offense level for the Hobbs Act robbery
without being a career offender was higher than it would have been had he been sentenced as a

career offender, and, therefore, I used the offense level from his crime rather than his career

offender offense level, as the Guidelines provide. See U.S.S.G. § 4B1.1(b). Specifically, after

credit for acceptance of responsibility, the offense level for his crime was 31. Under the career

offender Guideline, it would have been 29. 1 His criminal history category, because of his 20

points, was category VI regardless of whether I had used the career offender Guideline or not.

So I arrived at a Guidelines range of 188-235 months without regard to the career offender

Guideline. In fact, the Guidelines calculation that I used was the same as that set forth in his plea

agreement – which also was not based on the career offender Guideline.

         Second, even if I had sentenced him as a career offender under the residual clause as it

then appeared in the Guidelines, the Supreme Court has since held that the Johnson line of cases

does not apply to the Guidelines because they are merely advisory, not statutory mandates. See

Beckles v. United States, 137 S. Ct. 886 (2017). The Second Circuit has long held that third

degree burglary is a crime of violence under the residual clause, as it stood at the time of

petitioner’s sentencing. See e.g. United States v. Hendricks, 921 F.3d 320, 332 (2d Cir. 2019).

         In fact, the holding of Beckles makes defendant's motion untimely. He relies on Dimaya

as creating a right initially recognized by the Supreme Court after his sentence became final, see

28 U.S.C. § 2255(f)(3), so that his one-year period to file his § 2255 motion (see 28 U.S.C. §

2255(f)) did not begin to run until that decision. But since Beckles holds that Johnson and


1
  The PSR noted that defendant met the requirements for being a career offender. It did not expressly note, although
it should have for purposes of clarity, that because the offense level for his crime was greater than the career
offender offense level, the former was applicable. As part of this ambiguity, it also did not expressly note that if one
were to apply the career offender level with acceptance of responsibility, the level of the offense was higher than the
career offender level. However, the PSR in fact used the Guidelines for the offense, not the career offender
Guideline, in setting forth the Court’s sentencing options: “With a total offense level of 31 and a criminal history
category of VI, the defendant’s advisory Guidelines range of imprisonment is 188 to 235 months.”



                                                           2
Dimaya do not apply to the Guidelines, there has been no “initial[] recogni[tion]” of a new right

that could postpone the finality of his conviction. The Second Circuit Mandate dismissing his

direct appeal was issued on June 14, 2016; he did not file his § 2255 motion until April 16, 2019,

far beyond the one-year period.

           In addition to a timeliness bar, defendant's motion is procedurally barred for two other

reasons. First, he did not raise this Guidelines issue on his direct appeal. He has thus forfeited it.

See Harrington v. United States, 689 F.3d 124, 129 (2d Cir. 2012). Second, his plea agreement

contained an appeal waiver, including a motion under § 2255, conditioned on a sentence at or

below 240 months (higher than the top end of his Guidelines range). Since I sentenced him to

204 months, he cannot collaterally challenge the calculation of his Guidelines range. 2

           Thus, defendant's motion is without merit, untimely, and procedurally barred. It is

therefore denied. Because the motion presents no substantial constitutional issue, a certificate of

appealability will not issue. See 28 U.S.C. § 2253(c); Troiano v. United States, 918 F.3d 1082

(9th Cir. 2019); United States v. Brown, 731 Fed. Appx. 827, 828 (10th Cir. 2018); Johnson v.

United States, No. 18-1353, 2018 WL 4676909, at *1 (6th Cir. July 16, 2018). The Court

certifies that an appeal from this Order would not be taken in good faith, and therefore in forma

pauperis status is denied for purposes of an appeal. See Coppedge v. United States, 369 U.S.

438, 444-45 (1962).

SO ORDERED.
                                                          Digitally signed by Brian M.
                                                          Cogan
                                                         ______________________________________
                                                                              U.S.D.J.

Dated: Brooklyn, New York
       December 8, 2019

2
    In fact, his appeal waiver was one reason that the Second Circuit dismissed his direct appeal.


                                                             3
